FIRST SUPPLEMENTAL INDENTURE between TRANSOCEAN INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee December 11, 2007 TRANSOCEAN INC. FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE, dated as of December11, 2007 (the “First Supplemental Indenture”), between Transocean Inc., a Cayman Islands exempted company limited by shares (the “Company”), and Wells Fargo Bank, National Association (the “Trustee”). W I T N E S S E T H : WHEREAS, the Company has heretofore executed and delivered to the Trustee an Indenture, dated as of December 11, 2007, providing for the issuance from time to time of one or more series of the Company’s Securities; WHEREAS, Sections 2.01 and 9.01(9) of the Indenture provide that the Company and the Trustee may from time to time enter into one or more indentures supplemental thereto to establish the form or terms of Securities of a new series; WHEREAS, Section 9.01(6) of the Indenture permits the execution of supplemental indentures without the consent of any Holders to add to the covenants of the Company for the benefit of all or any series of Securities; WHEREAS, the Company desires to issue 5.25% Senior Notes due March 15, 2013, 6.00% Senior
